office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cbs b01 gthomas gl-110149-05 uilc date date to associate area_counsel greensboro small_business self-employed from alan c levine chief branch collection bankruptcy summonses subject continuous levies on federal contractor payments under sec_6331 this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend tp --------------- date -------------------------- issue sec_1 whether a revenue_officer has been delegated the authority to serve a notice_of_levy under irc ' h whether payments from the united_states postal service usps for contracted services are federal payments under sec_6331 conclusion sec_1 revenue officers are not authorized to make continuous levies under sec_6331 at this time the only approved method for making a continuous_levy under sec_6331 is through the fplp payments from the usps for contract services are federal payments under sec_6331 gl-110149-05 facts tp entered several contracts with the usps to perform services the tp became delinquent on its payroll_taxes and the service issued a notice_of_intent_to_levy on the taxpayer’s assets on date the revenue_officer assigned to this case served a continuous_levy on form 668-w notice_of_levy on wages salary and other income after receiving a copy of the levy tp requested a collection_appeals_program cap hearing a hearing was held and the appeals officer issued a determination stating that under 115_f2d_983 2d cir the continuous_levy was improper because a notice_of_levy does not attach to a taxpayer’s right to money that is contingent upon performance of future service as a result the revenue_officer released the levy law and analysi sec_1 ten days after notice_and_demand and a taxpayer’s neglect or refusal to pay the service is entitled to collect a tax by levy upon all property and rights to property belonging to the taxpayer under sec_6331 except for continuous levies under sec_6331 and sec_6331 the levy attaches only to property possessed or existing obligations owed to the taxpayer at the time the notice_of_levy is served sec_301_6331-1 a continuous_levy under sec_6331 attaches to future payments until the levy is released a continuous_levy must be released at the end of the period of limitations under sec_6502 sec_301_6343-1 sec_6331 as enacted provided that continuous levies shall attach up to percent of any specified_payment due to the taxpayer specified_payments included federal payments other than a payment for which eligibility is based of the income or assets of a payee under sec_6331 however the american_jobs_creation_act_of_2004 effective on date amended sec_6331 and increased the rate of continuous_levy attachment to percent of any specified_payment due to a vendor of services sold to the federal government for purposes of collecting federal payments for services united_states v long island drug co has been overruled by sec_6331 we note that except for payments under the fplp the service has not authorized revenue officers to collect federal payments by continuous_levy see irm the federal_payment_levy_program is an automated and paperless levy program that the service has implemented with the department of treasury’s financial management service fms irm inter-agency agreements have been entered into with specific federal agencies but not the usps to permit fms to remit federal payments subject_to levies to the service see irm the levy source under the fplp is fms revenue officers are not authorized under the fplp to issue a paper form 668-w directly to an agency in order to collect federal payments for contractor services gl-110149-05 under irm form 668-w should be used only as a continuous_levy on wages and salaries under sec_6331 thus unless the service enters into an inter-agency agreement with the usps to submit payments to fms continuous levies on contractor payments from the usps under sec_6331 are not authorized the united_states postal service is an independent establishment of the executive branch of the federal government under u s c no federal_law dealing with public or federal contracts shall apply to the exercise of the powers of the usps under u s c sec_410 however while the usps is subject_to and exempt from some federal statutes affecting government agencies the united_states supreme court does not consider it an entity existing outside the federal government u s p s v flamingo industries usa ltd 540_us_746 we note that levies under sec_6331 do not affect the powers of the levy source but rather permit the service to step into the taxpayer's shoes 472_us_713 u s citing 461_us_677 ndollar_figure thus payments from the usps are federal payments under sec_6331 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions cc -------------------------- --------------------------------------- -------------------------------------------
